Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include the one or more high density buildup layers each including an organic buildup material with conductive interconnect material on and through the organic buildup 15material, the conductive interconnect material of the high density buildup layers electrically and mechanically connected to the conductive interconnect material of the one or more low density buildup layers; and forming another low density buildup layer on and around an exposed high density buildup layer of the one or more high density buildup layers.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 10, there is no teaching, suggestion, or motivation for combination in the prior art to include the one or more high density buildup layers each including forming a high density buildup layer on the low density buildup layer, the high density buildup layer including an organic buildup material with high 30density conductive interconnect material on and through the organic buildup material, the high density conductive interconnect material electrically coupled to the low density conductive interconnect material; and Attorney Docket No. 884.W19US2 Client Ref. P98055PCT-US-C1 23forming another low density buildup layer on and around the high density buildup layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893